EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (File No. 333-86080) pertaining to Halliburton Company of our report dated June 19, 2007, related to the financial statements and supplemental schedule of the Halliburton Retirement and Savings Plan, included in the annual report on Form 11-K for the year ended December 31, 2006. /s/ Harper & Pearson Company, P.C. Houston, Texas June 19, 2007
